DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 11-13, 17, 17, 18, 21-23, 27 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US 2020/0267048).

With regard to claims 1, 11, and 21, Yu teaches: A method (see figure 1/ see figure 2)/A user equipment (UE)  (see figure 6) for wireless communication in a wireless communication network, comprising: 
a wireless transceiver (see 620 in figure 6: paragraphs 64-65) ; 
a memory (see 634 in figure 6: paragraphs 64, 66-69); and 
a processor  (see 628 in figure 6: paragraphs 64, 66-69) communicatively coupled to the wireless transceiver and the memory, wherein the processor and the memory are configured to (paragraphs 64-69): 
detect a beam failure within a cell (see step 102 in figure 1 or step 330 in figure 3: paragraphs 28-29, and 41) , 
transmit a beam failure recovery request in response to detecting the beam failure (step 106 in figure 1 and step 202 in figure 2: paragraphs 30-31 and 40), 
wherein the beam failure recovery request is associated with a hybrid automatic repeat request (HARQ) identification (ID) (see step 202 in figure 2: paragraphs 34, 37, and 40), and wherein the beam failure recovery request includes an indication of a candidate beam (new beam identification/candidate beam index: paragraphs 29-30 and 40), and 
receive a beam failure recovery response (step 108 in figure 1 and step 204 in figure 2: paragraphs 32-33, and 40),  comprising a downlink control channel including the HARQ ID associated with the beam failure recovery request, wherein the beam failure recovery response indicates whether the beam failure recovery request is received (paragraphs 32-40)

[0040] FIG. 2 is a flowchart of an example method for SCell BFR performed by a UE, according to an example implementation of the present application. In action 202, the UE transmits, to a base station, a BFR MAC CE that includes a cell index of an SCell in which beam failure occurs and a new candidate beam index for the SCell, where the transmission of the BFR MAC CE is associated with a HARQ process having a HARQ process ID. Action 202 may relate to action 106 for BFRQ transmission in FIG. 1. In action 204, the UE receives, from the base station, a first DCI format that schedules a first PUSCH transmission with the HARQ process ID that is used in action 202, where the first DCI format indicates a toggled NDI value. Action 204 may relate to action 108 for response reception in FIG. 1. In one implementation, the UE may consider the first DCI format in action 204 as an acknowledgement message from the base station, indicating the BFR MAC CE in action 202 has been successfully received by the base station. In one implementation, the UE may receive a PDCCH on the SCell with antenna port quasi-colocation parameters associated with the new candidate beam index after receiving the first DCI format.


    PNG
    media_image1.png
    570
    424
    media_image1.png
    Greyscale


With regard to claims 7, 17, and 27, Yu teaches:  A method (See figure 2) A base station (see figure 6) for wireless communication in a wireless communication network, comprising: 
a wireless transceiver  (see 620 in figure 6: paragraphs 64-65: In one implementation, the node 600 may be a UE or a base station that performs various functions described herein with reference to FIGS. 1 through 5); 
a memory (see 634 in figure 6: paragraphs 64, 66-69); and 
a processor communicatively coupled to the wireless transceiver and the memory (paragraphs 64-69), wherein the processor and the memory are configured to (paragraphs 64-69): 
receive, from a user equipment (UE), a beam failure recovery request indicating a beam failure within a cell associated with the base station (step 106 in figure 1 and step 202 in figure 2: paragraphs 30-31 and 40), wherein the beam failure recovery request is associated with a hybrid automatic repeat request (HARQ) identification (ID),  (see step 202 in figure 2: paragraphs 34, 37, and 40), and wherein the beam failure recovery request includes an indication of a candidate beam (new beam identification/candidate beam index: paragraphs 29-30 and 40), and 
transmit a beam failure recovery response (step 108 in figure 1 and step 204 in figure 2: paragraphs 32-33, and 40) to the UE comprising a downlink control channel including the HARQ ID associated with the beam failure recovery request (paragraphs 34, 37, and 40), wherein the beam failure recovery response indicates whether the beam failure recovery request is received (paragraphs 32-40).  

With regard to claims 2, 12, and 22, Yu teaches:  wherein the beam failure recovery response further comprises a random-access response (paragraphs 31 and 34:
[0031] In one implementation, for beam failure that takes place in a special cell (e.g., a PCell or a PSCell), the BFRQ may be transmitted on a Physical Random Access Channel (PRACH). In principle, both contention-free and contention-based PRACH resources may be used. In one implementation, a contention-free PRACH resource may be prioritized over contention-based PRACH resource. A two-step contention-free random access procedure may include preamble transmission and random access response. In one implementation, each reference signal corresponding to the different candidate beams may be associated with a specific preamble configuration. ).  
With regard to claims 8, 18, and 28, Yu teaches:  wherein the beam failure recovery response further comprises a random-access response (paragraphs 31 and 34).  
With regard to claims 3, 13, and 23, Yu teaches: wherein the processor and the memory are further configured to: following a predetermined number of symbols after an end of the beam failure recovery response, apply the candidate beam indicated in the beam failure recovery request for a downlink channel (paragraphs 45, 50, and 65).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 9-10, 14-16, 19-20, 24-26, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2020/0267048) in view Deenoo et al. (US 2020/0374960).


With regard to claims 4, 14, and 24: Yu fails to explicitly teach the UE is configured to transmit an acknowledgment (ACK) message when the beam failure recovery response is decoded.  
Similar to the system of Yu, the system of Deenoo discloses beam failure recovery system (see title, abstract and see figure 5).  In Deenoo, the UE can be configured to acknowledged the beam recovery response (paragraphs 135 and 157) to the network node. In paragraph 87, Deenoo states  beam recovery request (BRR) can be retransmit if the first process fails. Since BRR messages have ACK/NACK signaling (see paragraph 172), then the second/additional BRR message can be sent to network node to acknowledged (or not/NACK) beam recovery response was successfully verified (properly decoded).  

[0135] The WTRU may be configured to receive a beam recovery response message in a DL control message. In an example, the WTRU may be configured to receive a beam recovery response in a message and/or format based on a UL signal and/or resources used for beam recovery request transmission. For example, the WTRU may be configured to receive a beam recovery response in a MAC CE or DCI in the case that a UL synchronized signal or a PUCCH was used for beam recovery request transmission. For example, the WTRU may be configured to receive the beam recovery response in a random access response (RAR) message if a UL unsynchronized and/or PRACH-like channel was used for beam recovery request transmission. The WTRU may be configured to acknowledge the beam recovery response to the network (gNB) if the WTRU can successfully verify that the message was in response to its own transmission. The WTRU may indicate to the network (gNB) that the WTRU can comply with the configuration to be applied on the new serving beam after the beam recovery.
[0157] If a beam failure detection 516 occurs, the WTRU 504 may perform candidate beam selection and resource selection 518. The WTRU 504 may transmit and retransmit beam recovery requests 520, using MAC/L1 signaling, in one or more candidate beams of resource pool 502. After the WTRU 504 transmits a beam recovery request 520 (e.g., a random-access preamble on the resources reserved for beam recovery), the WTRU 504 may monitor 522 the CORESET specific to beam recovery response. The WTRU 504 may determine that the beam recovery procedure is successful, for example if the WTRU 504 receives a DCI addressed to the C-RNTI of the WTRU 504. In some implementations, the WTRU 504 may receive a MAC CE 524 indicating the logical index of a reconfiguration (e.g., index:2) to be applied. If the WTRU 504 receives the indication of the logical index of the reconfiguration in the MAC CE 524, the WTRU 504 may apply 526 the configuration associated with the logical index, for example no later than x slots after receipt of the indication. Although not shown in FIG. 5, the WTRU 504 may start to monitor the CORESET associated with the new configuration. The WTRU 504 may acknowledge the successful application of the new configuration by transmitting an acknowledgement, which may include the new PUCCH configuration, if configured. The MAC CE 524 based configuration update may help minimize the involvement of RRC signaling during a beam recovery procedure and may thus reduce the latency of the overall beam recovery in general.

[0171] In another example, the WTRU may transmit HARQ feedback on one or more candidate beams during beam failure. The transmission of such HARQ feedback may be a part of the BRR transmission. For example, at the transmission of BRR, the WTRU may include all pending HARQ feedback and may transmit such feedback along with the BRR. In an example, the BRR transmission may include the transmission of an ACK/NACK bit on PUCCH of the candidate beam selected by the WTRU for beam recovery. The WTRU may be configured to transmit HARQ feedback on the serving beam under normal circumstances and on a selected candidate beam when the serving beam failure is detected.
[0172] In the following, examples are given of WTRU behavior upon beam failure. In an example, if beam failure occurs on a subframe/TTI in which the WTRU is configured to transmit ACK/NACK, the WTRU may transmit ACK/NACK on PUCCH of the candidate beam for BFR. If beam failure does not occur on a subframe/TTI in which the WTRU is configured to transmit ACK/NACK, the WTRU may transmit a default indication on PUCCH (e.g., ACK or NACK). In another example, if beam failure occurs on a subframe/TTI in which the WTRU is configured to transmit ACK/NACK, the WTRU may transmit ACK/NACK on PUCCH of the candidate beam for BFR. If beam failure does not occur on a subframe/TTI in which the WTRU is configured to transmit ACK/NACK, the WTRU may transmit on a different indication in PUCCH for a BFR request.
Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have UE be configured to transmit an acknowledgment (ACK) message when the beam failure recovery response is decoded as taught by Deenoo in the UE of Yu in order to reduce latency (Deenoo: paragraph 157).  

    PNG
    media_image2.png
    564
    811
    media_image2.png
    Greyscale

With regard to claims 5, 15, and 25, Yu teaches: wherein the processor and the memory are further configured to: following a predetermined number of symbols after an end of the ACK message, apply the candidate beam indicated in the beam failure recovery request for a downlink channel (paragraphs 45, 50, and 65: Examiner note: In combination of Yu and Deenoo, the BRR/BFRQ can be used as acknowledgement message.  Furthermore, Deenoo also discusses time period for successful beam recovery. See paragraphs 161-163 in Deenoo).  
With regard to claims 6, 16, and 26: Yu fails to explicitly teach the UE is configured to transmit a negative acknowledgment (NACK) message when the beam failure recovery response is not decoded.  
Similar to the system of Yu, the system of Deenoo discloses beam failure recovery system (see title, abstract and see figure 5).  In Deenoo, the UE can be configured to acknowledged the beam recovery response (paragraphs 135 and 157) to the network node. In paragraph 87, Deenoo states  beam recovery request (BRR) can be retransmit if the first process fails. Since BRR messages have ACK/NACK signaling (see paragraph 172), then the second/additional BRR message can be sent to network node to acknowledged (or not/NACK) beam recovery response was successfully verified (properly decoded).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have User equipment configured to transmit a negative acknowledgment (NACK) message when the beam failure recovery response is not decoded as taught by Deenoo in the UE of Yu in order to reduce latency (Deenoo: paragraph 157).  

With regard to claims 9, 19, and 29, Yu fails to explicitly teach the BS is configured to receive an acknowledgment (ACK) message from the UE when the beam failure recovery response is decoded by the UE.  
Similar to the system of Yu, the system of Deenoo discloses beam failure recovery system (see title, abstract and see figure 5).  In Deenoo, the UE can be configured to acknowledged the beam recovery response (paragraphs 135 and 157) to the network node. In paragraph 87, Deenoo states  beam recovery request (BRR) can be retransmit if the first process fails. Since BRR messages have ACK/NACK signaling (see paragraph 172), then the second/additional BRR message can be sent to network node to acknowledged (or not/NACK) beam recovery response was successfully verified (properly decoded).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have base station configured to receive an acknowledgment (ACK) message from the UE when the beam failure recovery response is decoded by the UE as taught by Deenoo in the network node of Yu in order to reduce latency (Deenoo: paragraph 157).  

With regard to claims 10, 20, and 30, Yu fails to explicitly teach the BS is configured to receive a negative acknowledgment (NACK) message from the UE when the beam failure recovery response is not decoded by the UE.  
Similar to the system of Yu, the system of Deenoo discloses beam failure recovery system (see title, abstract and see figure 5).  In Deenoo, the UE can be configured to acknowledged the beam recovery response (paragraphs 135 and 157) to the network node. In paragraph 87, Deenoo states  beam recovery request (BRR) can be retransmit if the first process fails. Since BRR messages have ACK/NACK signaling (see paragraph 172), then the second/additional BRR message can be sent to network node to acknowledged (or not/NACK) beam recovery response was successfully verified (properly decoded).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have the base station configured to receive a negative acknowledgment (NACK) message from the UE when the beam failure recovery response is not decoded by the UE as taught by Deenoo in the network node of Yu in order to reduce latency (Deenoo: paragraph 157).  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kyung et al. (US 2020/0314722: see figure 6)
Wang et al. (US 2021/0006321: see figure 3A)
Basu Mallick et al. (US 2019/0200248: see figure 5)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS R SMITH whose telephone number is (571)270-1096. The examiner can normally be reached Monday-Friday 9:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



5/13/2022

/MARCUS SMITH/Primary Examiner, Art Unit 2419